        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 1 of 74



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

 ALLSTATE INSURANCE COMPANY,
 ALLSTATE INDEMNITY COMPANY,                                   Case No.: 16-cv-04276 EGS
 ALLSTATE PROPERTY & CASUALTY
 INSURANCE COMPANY, and ALLSTATE
 VEHICLE & PROPERTY INSURANCE
 COMPANY,

               Plaintiffs
        v.

 ELECTROLUX HOME PRODUCTS, INC.

                Defendant

                   THE PARTIES’ PROPOSED JURY INSTRUCTIONS

       The Parties, by and through their counsel, hereby submit the following Proposed Jury

Instructions. The Parties reserve the right to supplement or revise the following Proposed Jury

Instructions based on the evidence that develops at trial or as may otherwise be appropriate.

 de LUCA LEVINE LLC                           NICOLSON LAW GROUP LLC

 BY: /s/ Patrick A. Hughes______              BY: /s/ Melissa L. Yemma_________
 RAYMOND E. MACK, ESQUIRE                     CHERYL M. NICOLSON, ESQUIRE
 PA ID No.: 91815                             PA ID No.: 57422
 E-Mail: rmack@delucalevine.com               E-Mail: nicolson@nicolsonlawgroup.com
 PATRICK A. HUGHES, ESQUIRE                   MELISSA L. YEMMA, ESQUIRE
 PA ID No.: 91415                             PA ID No.: 92194
 E-Mail: phughes@delucalevine.com             E-Mail: yemma@nicolsonlawgroup.com
 ATTORNEYS FOR PLAINTIFFS                     ATTORNEYS FOR DEFENDANT
 512 Township Line Road, Suite 220            1400 North Providence Road, Suite 6035
 Blue Bell, PA 19422                          Media, PA 19063
 Telephone:(215) 383-0081                     Telephone:(610) 891-0300
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 2 of 74



                       Proposed Jury Instruction No. 1 – Role of the Jury

        Now that you have been sworn, I have the following preliminary instructions for your

guidance as jurors in this case.

        You will hear the evidence, decide what the facts are, and then apply those facts to the law

that I will give to you.

        You and only you will be the judges of the facts. You will have to decide what happened.

I play no part in judging the facts. You should not take anything I may say or do during the trial

as indicating what I think of the evidence or what your verdict should be. My role is to be the

judge of the law. I make whatever legal decisions have to be made during the course of the trial,

and I will explain to you the legal principles that must guide you in your decisions. You must

follow that law whether you agree with it or not.

Model Civ. Jury Instr. 3rd Cir. 1.1, at p. 3. (2017)

 Modified: _____                               Unchanged: X
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 3 of 74



                    Proposed Jury Instruction No. 2 – Conduct of the Jury

       Now, a few words about your conduct as jurors.

       First, I instruct you that during the trial and until you have heard all of the evidence and

retired to the jury room to deliberate, you are not to discuss the case with anyone, not even among

yourselves. If anyone should try to talk to you about the case, including a fellow juror, bring it to

my attention promptly. There are good reasons for this ban on discussions, the most important

being the need for you to keep an open mind throughout the presentation of evidence. I know that

many of you use cell phones, smart phones, like Blackberries and iPhones, and other portable

electronic devices; laptops, netbooks, and other computers both portable and fixed; and other tools

of technology, to access the internet and to communicate with others. You also must not talk to

anyone about this case or use these tools to communicate electronically with anyone about the

case. This includes your family and friends. You may not communicate orally with anyone about

the case on your cell phone, smart phone, or portable or fixed computer or device of any kind; or

use these devices to communicate electronically by messages or postings of any kind including e-

mail, instant messages, text messages, text or instant messaging services [such as Twitter], or

through any blog, website, internet chat room, or by way of any other social networking websites

or services, including Facebook, MySpace, LinkedIn, and YouTube.

       If any lawyer, party, or witness does not speak to you when you pass in the hall, ride the

elevator, or the like, remember it is because they are not supposed to talk or visit with you, either.

That is why you are asked to wear your juror tags. It shows that you are someone who is not to be

approached in any way.

       Second, do not read or listen to anything related to this case that is not admitted into

evidence. By that I mean, if there is a newspaper article or radio or television report relating to this
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 4 of 74



case, do not read the article or watch or listen to the report. In addition, do not try to do any

independent research or investigation on your own on matters relating to the case or this type of

case. Do not do any research on the internet, for example. You are to decide the case upon the

evidence presented at trial. In other words, you should not consult dictionaries or reference

materials, search the internet, websites, blogs, or use any other electronic tools to obtain

information about this case or to help you decide the case. Please do not try to find out information

from any source outside the confines of this courtroom.

        Again, do not reach any conclusion on the claims or defenses until all of the evidence is in.

Keep an open mind until you start your deliberations at the end of the case.

        Finally, if any member of the jury has a friend or family member who is in attendance at

this public trial, that visitor must first register with my Clerk because special rules will govern

their attendance. You may not discuss any aspect of this trial with the visitor, nor may you permit

the visitor to discuss it with you.

Model Civ. Jury Instr. 3rd Cir. 1.3 at pp. 5-7 (2017)

 Modified: _____                               Unchanged: X
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 5 of 74



                     Proposed Jury Instruction No. 3 – Bench Conferences

       During the trial it may be necessary for me to talk with the lawyers out of your hearing by

having a bench conference. If that happens, please be patient.

       We are not trying to keep important information from you. These conferences are necessary

for me to fulfill my responsibility, which is to be sure that evidence is presented to you correctly

under the law.

       We will, of course, do what we can to keep the number and length of these conferences to

a minimum. While we meet, I will invite you to stand up and stretch and take a short break or

perhaps even call a recess if it is a lengthy issue, and permit you to go downstairs for a break.

       I may not always grant an attorney's request for a conference. Do not consider my granting

or denying a request for a conference as any indication of my opinion of the case or of what your

verdict should be.

Model Civ. Jury Instr. 3rd Cir. 1.4 at p. 8 (2017)

 Modified: _____                               Unchanged: X
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 6 of 74



                          Proposed Jury Instruction No. 4 – Evidence

  The evidence from which you are to find the facts consists of the following:

  1. The testimony of the witnesses;

  2. Documents and other things received as exhibits;

  3. Any facts that are stipulated—that is, formally agreed to by the parties; and

  4. Any facts that are judicially noticed—that is, facts I say you must accept as true even without

     other evidence.

  The following things are not evidence:

  1. Statements, arguments, and questions of the lawyers for the parties in this case;

  2. Objections by lawyers;

  3. Any testimony I tell you to disregard; and

  4. Anything you may see or hear about this case outside the courtroom.

     You must make your decision based only on the evidence that you see and hear in court. Do

not let rumors, suspicions, or anything else that you may see or hear outside of court influence

your decision in any way.

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.

       There are rules that control what can be received into evidence. When a lawyer asks a

question or offers an exhibit into evidence, and a lawyer on the other side thinks that it is not

permitted by the rules of evidence, that lawyer may object. This simply means that the lawyer is

requesting that I make a decision on a particular rule of evidence. You should not be influenced
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 7 of 74



by the fact that an objection is made. Objections to questions are not evidence. Lawyers have an

obligation to their clients to make objections when they believe that evidence being offered is

improper under the rules of evidence. You should not be influenced by the objection or by the

court's ruling on it. If the objection is sustained, ignore the question. If it is overruled, treat the

answer like any other. If you are instructed that some item of evidence is received for a limited

purpose only, you must follow that instruction.

       Also, certain testimony or other evidence may be ordered struck from the record and you

will be instructed to disregard this evidence. Do not consider any testimony or other evidence that

gets struck or excluded. Do not speculate about what a witness might have said or what an exhibit

might have shown.

Model Civ. Jury Instr. 3rd Cir. 1.5 at pp. 9-10 (2017)

 Modified: _____                                Unchanged: X
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 8 of 74



            Proposed Jury Instruction No. 5 – Direct and Circumstantial Evidence

Option 2:

       There are two types of evidence that you may use in reaching your verdict. One type of

evidence is called “direct evidence.” An example of “direct evidence” is when a witness testifies

about something that the witness knows through his own senses — something the witness has seen,

felt, touched or heard or did. If a witness testified that he saw it raining outside, and you believed

him, that would be direct evidence that it was raining. Another form of direct evidence is an exhibit

where the fact to be proved is its existence or current condition.

       The other type of evidence is circumstantial evidence. “Circumstantial evidence” is proof

of one or more facts from which you could find another fact. If someone walked into the courtroom

wearing a raincoat covered with drops of water and carrying a wet umbrella, that would be

circumstantial evidence from which you could conclude that it was raining.

       You should consider both kinds of evidence that are presented to you. The law makes no

distinction in the weight to be given to either direct or circumstantial evidence. You are to decide

how much weight to give any evidence.

Model Civ. Jury Instr. 3rd Cir. 1.6 at pp. 11-12 (2017)

 Modified: _____                                Unchanged: X
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 9 of 74



                    Proposed Jury Instruction No. 6 – Credibility of Witnesses

       In deciding what the facts are, you may have to decide what testimony you believe and

what testimony you do not believe. You are the sole judges of the credibility of the witnesses.

“Credibility” means whether a witness is worthy of belief. You may believe everything a witness

says or only part of it or none of it. In deciding what to believe, you may consider a number of

factors, including the following:

     (1) the opportunity and ability of the witness to see or hear or know the things the witness

       testifies to;

     (2) the quality of the witness's understanding and memory;

     (3) the witness's manner while testifying;

     (4) whether the witness has an interest in the outcome of the case or any motive, bias or

       prejudice;

     (5) whether the witness is contradicted by anything the witness said or wrote before trial or

       by other evidence;

     (6) how reasonable the witness's testimony is when considered in the light of other evidence

       that you believe; and

     (7) any other factors that bear on believability.

     The weight of the evidence to prove a fact does not necessarily depend on the number of

witnesses who testify. What is more important is how believable the witnesses were, and how

much weight you think their testimony deserves.

Model Civ. Jury Instr. 3rd Cir. 1.7 at pp. 13-14 (2017)

 Modified: _____                                Unchanged: X
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 10 of 74



              Proposed Jury Instruction No. 7 – Preponderance of the Evidence

       This is a civil case. Plaintiffs are the party that brought this lawsuit. Defendant is the party

against which the lawsuit was filed. Plaintiffs have the burden of proving their case by what is

called the preponderance of the evidence. That means Plaintiffs have to prove to you, in light of

all the evidence, that what they claim is more likely so than not so. To say it differently: if you

were to put the evidence favorable to Plaintiffs and the evidence favorable to Defendant on

opposite sides of the scales, Plaintiffs would have to make the scales tip somewhat on their side.

If Plaintiffs fail to meet this burden, the verdict must be for Defendant. If you find after considering

all the evidence that a claim or fact is more likely so than not so, then the claim or fact has been

proved by a preponderance of the evidence.

       In determining whether any fact has been proved by a preponderance of evidence in the

case, you may, unless otherwise instructed, consider the testimony of all witnesses, regardless of

who may have called them, and all exhibits received in evidence, regardless of who may have

produced them.

       On certain issues, called affirmative defenses, Defendant has the burden of proving the

elements of the defense by a preponderance of the evidence. I will instruct you on the facts that

will be necessary for you to find on this affirmative defense. An affirmative defense is proven if

you find, after considering all evidence in the case, that Defendant has succeeded in proving that

the required facts are more likely so than not so.

       [[Defendant] has also brought claims for relief against [plaintiff], called

counterclaims. On these claims, [defendant] has the same burden of proof as has [plaintiff]

on [his/her/its] claims.]]
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 11 of 74



       You may have heard of the term “proof beyond a reasonable doubt.” That is a stricter

standard of proof and it applies only to criminal cases. It does not apply in civil cases such as this.

So you should put it out of your mind.

Model Civ. Jury Instr. 3rd Cir. 1.10 at pp. 19-20 (2017)

 Modified: ____                                 Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 12 of 74



             Proposed Jury Instruction No. 8 – Description of Trial Proceedings

       The trial will proceed in the following manner:

       First, attorney(s) for Plaintiffs will make an opening statement to you. Next, attorney(s) for

Defendant may make an opening statement. What is said in the opening statements is not evidence,

but is simply an outline to help you understand what each party expects the evidence to show. A

party is not required to make an opening statement.

       After [Before] the attorneys have made their opening statements, I will instruct you on the

applicable law and then each party is given an opportunity to present its evidence.

       Plaintiffs go first because Plaintiffs have the burden of proof. Plaintiffs will present

witnesses whom counsel for Defendant may cross-examine, and Plaintiffs may also present

evidence. Following Plaintiffs' case, Defendant may present evidence. Counsel for Plaintiffs may

cross-examine witnesses for the defense. After the parties' main case is presented, they may be

permitted to present what is called rebuttal evidence.

       After all the evidence has been presented, I will instruct you on the law and then the

attorneys will present to you closing arguments to summarize and interpret the evidence in a way

that is helpful to their clients' positions. As with opening statements, closing arguments are not

evidence. Once the closing arguments are completed, I will then instruct you on the law. After

that you will retire to the jury room to deliberate on your verdict in this case.

       [At this point the court may wish to inform the jury of the scheduling and length of

the trial, and other logistical information.]

Model Civ. Jury Instr. 3rd Cir. 1.10 at p. 22.(2017)

 Modified: _____                                Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 13 of 74



                    Proposed Jury Instruction No. 9 – Opinion Testimony

       You will hear testimony containing opinions from Michael Stoddard, William Vigilante,

Kenneth Garside, Frank Schwalje, J.P. Purswell and John McHenry. In weighing this opinion

testimony, you may consider his qualifications, the reasons for his opinions, and the reliability of

the information supporting those opinions, as well as the factors I have previously mentioned for

weighing the testimony of any other witness. The opinions of Michael Stoddard, William

Vigilante, Kenneth Garside, Frank Schwalje, J.P. Purswell and John McHenry should receive

whatever weight and credit, if any, you think appropriate, given all the other evidence in the case.

       In deciding whether to accept or rely upon the opinion of Michael Stoddard, William

Vigilante, Kenneth Garside, Frank Schwalje, J.P. Purswell and John McHenry you may consider

any bias that they may have, including any bias that may arise from evidence that they have been

or will be paid for reviewing the case and testifying or from evidence that they testify regularly

and make a large portion of their [his] income from testifying in court.

Model Civ. Jury Instr. 3rd Cir. 2.11 at p. 34 (2017)

 Modified: _____                               Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 14 of 74



               Proposed Jury Instruction No. 32 – Negligence – Factual Cause

       In order for the Plaintiffs to recover in this case, Defendant’s negligent conduct must have

been a factual cause in bringing about harm. Conduct is a factual cause of harm when the harm

would not have occurred absent the conduct. To be a factual cause, the conduct must have been

an actual, real factor in causing the harm, even if the result is unusual or unexpected. A factual

cause cannot be an imaginary or fanciful factor having no connection or only an insignificant

connection with the harm.

       To be a factual cause, Defendant’s conduct need not be the only factual cause. The fact that

some other causes concur with Defendant’s negligence in producing an injury does not relieve

Defendant from liability as long as its own negligence is a factual cause of the injury.

13.20 (Civ) Factual Cause, Pa. SSJI (Civ), §13.20 (2014)


 Modified: _____                               Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 15 of 74



Proposed Jury Instruction No. 40 – Damages – Measure of Damages to Personal Property

       I now instruction on the law for the proper measure of damages to the Plaintiffs’ personal

property.

       The measure of damages for the total loss or destruction of personal property is its

reasonable value at the time of the loss, considering its age, condition at that time, and any post-

tort salvage value. Noerr v. Lewistown Smelting & Refining, Inc., 60 Pa. D. & C.2d 406, 1973 WL

16571 (C.P. 1973); Daughen v. Fox, 372 Pa. Super. 405, 539 A.2d 858 (1988); Denby v. North

Side Carpet Cleaning Co., 257 Pa. Super. 73, 390 A.2d 252 (1978); Denby v. North Side Carpet

Cleaning Co., 257 Pa. Super. 73, 390 A.2d 252 (1978); Russell v. United States, 113 F. Supp. 353

(M.D. Pa. 1953).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 16 of 74



         Proposed Jury Instruction No. 41 – Damages – Additional Living Expenses

       I now instruction on the law for the recovery of additional living expenses the Plaintiffs

claim to have occurred as a result of this fire.

       When one's property is damaged, the injured party is entitled to compensation for all

financial losses resulting from the destruction of its property. Additional or extraordinary expenses

are an element of damages which should be considered where the amount of such expenses can be

determined with reasonable accuracy from the evidence. These additional and extraordinary

expenses would include Plaintiffs' additional living expenses and the cost to clean up the building

after the fire. Spiese v. Mutual Trust Co., 258 Pa. 414, 102 A. 119 (1917); Donnan v. Pennsylvania

Torpedo Company, 26 Pa. Super. 324 (1904); Pa. Suggested Standard Jury Instructions, Civil,

6.01 J. (1981).
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 17 of 74



 Plaintiffs’ Proposed Jury Instruction         Electrolux’s Proposed Jury Instruction
        No. 10 - Strict Liability              No. 1 – General Rule of Strict Liability

         The Plaintiffs’ case against                    Allstate claims that they provided
Defendant is based in part on the law of insurance coverage to property owners
strict liability.                                (“Allstate’s subrogors”) who suffered
                                                 property damage as a result of fires caused
         The Plaintiffs claim that they were by the ignition of accumulated lint in
harmed by ball-hitch clothes dryers clothes dryers (hereinafter the “subject
designed, manufactured and distributed by dryers”)], which were manufactured and
Defendant. Here, Plaintiffs assert three distributed by Electrolux.
distinct theories of how Defendant’s dryers
were defective: (1) the design permits lint              To recover for this harm, Allstate
to accumulate behind the dryer drum, out must prove by a fair preponderance of the
of sight and inaccessible to the user and in evidence each of the following elements:
close proximity to the heat source,                      (1) Electrolux is in the business of
allowing it to ignite; (2) the use of distributing, manufacturing and selling
combustible plastic parts instead of metal such a product;
parts allows the fire to breach the dryer                (2) The product in question had a
cabinet and constitutes a source of defect that made it unreasonably
secondary fuel, causing the fire to spread dangerous;
instead of being contained; and (3) the                  (3) The product's unreasonably
warnings do not adequately inform dangerous condition existed at the time the
consumers of the fire hazard posed by these product left the defendant’s control;
design features. The Plaintiffs also claim               (4) The product was expected to
that the dryers contained a manufacturing and did in fact reach Allstate’s subrogors,
defect in their felt seals that caused the seals and was thereafter used at the time of the
to compress and a gap to form between the subject fires, without substantial change in
lower felt and the drum glide resulting in its condition; and
poor airflow and lint accumulation inside                (5) The unreasonably dangerous
the dryer cabinet.                               condition of the product was a substantial
         A product is defective and the factor in causing harm to Allstate’s
defendant is liable for all harm caused by subrogors.
the product if you find that:                    “Products Liability Suggested Standard
         1. at the time the product Jury Instructions Pursuant to Tincher v.
left Defendant’s control, it lacked any Omega Flex, Inc., 104 A.3d 328 (Pa.
element necessary to make it safe for its 2014)”, Pennsylvania Defense Institute,
intended use or use in an unintended but 2018. §16.10
reasonably foreseeable way, or contained
any condition that made it unsafe for its
intended use or use in an unintended but
reasonably foreseeable way; and
         2. the product reached the user or
consumer without substantial change in the
condition in which it is sold.
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 18 of 74



        Under the law, a manufacturer of a
defective product is strictly liable for the
injuries caused by such defect, even if the
manufacturer has taken all possible care in
the design, manufacture, distribution, and
sale of the product.

16.10 (Civ) General Rule of Strict
Liability, Pa. SSJI (Civ), §16.10 (2016);
Tincher v. Omega Flex, Inc., 628 Pa. 296,
388, 104 A.3d 328, 383 (2014)
(Restatement (2d) of Torts § 402A cmt. c.)
Pavlik v. Lane Ltd./Tobacco Exp. Int’l, 135
F.3d 876, 881 (3d. Cir. 1998) (modified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 19 of 74



        Plaintiffs’ Proposed Jury Instruction No. 11 - Strict Liability – Duty of Care

        “A seller, by marketing his product for use and consumption, has undertaken and assumed

a special responsibility toward any member of the consuming public who may be injured by it.”

The “public has a right to and does expect, in the case of products which it needs and for which it

is forced to rely upon the seller, that reputable sellers will stand behind their goods.” “[P]ublic

policy demands that the burden of accidental injuries caused by products intended for consumption

be placed upon those who market them, and be treated as a cost of production against which

liability insurance can be obtained.” A “consumer of such products is entitled to the maximum of

protection at the hands of someone, and proper persons to afford it are those who market the

products.”

       “Stated affirmatively, a person or entity engaged in the business of selling a product has a

duty to make and /or market the product – which is expected to and does reach the user or consumer

without substantial change in the condition in which it is sold – free from a defective condition.

Tincher v. Omega Flex, 104 A.3d 328, 383 (Pa. 2014).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 20 of 74



       Plaintiffs’ Proposed Jury Instruction No. 12 - Strict Liability versus Negligence

       A manufacturer is liable if that manufacturer designs a defective product despite taking all

reasonable steps to make a safe product. That is, the law provides that if a product is unsafe in its

design, then the manufacturer is responsible for all resulting harm. Under Plaintiffs’ strict liability

claims, the conduct a due care of the manufacturer is not relevant and must not be considered by

you.

Tincher v. Omega Flex, 104 A.3d 328, 400 (Pa. 2014)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 21 of 74



      Electrolux’s Proposed Jury Instruction No. 2 – Strict Liability – Design Defect –
                                 Determination of Defect

              Finding of Defect Requires “Unreasonably Dangerous” Condition

       Allstate claims that the subject dryers were defective and that the defect caused Allstate’s

subrogors harm. Allstate must prove that the product contained a defect that made the product

unreasonably dangerous.

       Allstate’s evidence must convince you both that the product was defective and that the

defect made the product unreasonably dangerous.

       In considering whether a product is unreasonably dangerous, you must consider the overall

safety of the product for all [intended] [reasonably foreseeable] uses. You may not conclude that

the product is unreasonably dangerous only because a different design might have reduced or

prevented the harm suffered by Allstate in this particular incident. Rather, you must consider

whether any alternative proposed by Allstate would have introduced into the product other dangers

or disadvantages of equal or greater magnitude.

“Products Liability Suggested Standard Jury Instructions Pursuant to Tincher v. Omega Flex,

Inc., 104 A.3d 328 (Pa. 2014)”, Pennsylvania Defense Institute, 2018. §16.20(1)
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 22 of 74



 Plaintiffs’ Proposed Jury Instruction          Electrolux’s Proposed Jury Instruction
No. 13– Strict Liability – Determination        No. 3 – Strict Liability – Design Defect
     of Design Defect - Consumer                      – Determination of Defect
            Expectation Test
                                                         Consumer Expectations
          The Plaintiffs claim that they were
harmed by products that were defective                   Allstate claims that they were
under the consumer expectation test. To         harmed by a product that was defective in
establish their claim under the consumer        that it was unreasonably dangerous under
expectation test, the Plaintiffs must prove     the consumer expectations test.
all of the following:                                    Under the consumer expectations
          1. that Defendant designed,           test, a product is unreasonably dangerous if
manufactured, distributed or sold the           you find that the product is dangerous to an
products; and                                   extent      beyond     what     would     be
         2. the products did not perform as     contemplated by the ordinary consumer
safely as an ordinary consumer would have       who purchases the product, taking into
expected them to perform when used in an        account that ordinary consumer’s
intended way or used in an unintended but       knowledge of the product and its
reasonably foreseeable way; and                 characteristics.
         3. the products’ defective condition            Under the consumer expectations
was a factual cause of the Plaintiffs’ harm.    test, a product is unreasonably dangerous
          In    determining whether a           only if Allstate proves first, that the risk
products’ condition was defective under         that they claim caused harm was
this test, you may consider the following       unknowable; and, second, that the risk that
factors:                                        they claim caused harm was unacceptable
          1. the nature of the products;        to the average or ordinary consumer.
         2. the identity of the user;                    In making this determination, you
         3. the products’ intended use;         should consider factors such as the nature
         4. the intended user of the            of the product and its intended use; the
products; and/or                                product’s intended user; whether any
         5. any express or implied              warnings or instructions that accompanied
representations by Defendant.                   the product address the risk involved; and
16.20 (Civ) Determination of Design             the level of knowledge in the general
Defect, Pa. SSJI (Civ), §16.20 (2016);          community about the product and its
Tincher v. Omega Flex, Inc., 628 Pa. 296,       risks.
388, 104 A.3d 328, 378 (2014)                   “Products Liability Suggested Standard
(unchanged)                                     Jury Instructions Pursuant to Tincher v.
                                                Omega Flex, Inc., 104 A.3d 328 (Pa.
                                                2014)”, Pennsylvania Defense Institute,
                                                2018. §16.20(2)
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 23 of 74



Plaintiffs’ Proposed Jury Instruction No.           Electrolux’s Proposed Jury Instruction No.
 14– Strict Liability – Determination of            4 - Strict Liability – Design Defect –
Design Defect - Risk-Utility Test – Shifting        Determination of Defect
  Burden of Proof Alternative Charge
                                                                      Risk-Utility
        The Plaintiffs also claim that the
                                                           Allstate claims that they were harmed
products were defective because they failed the
                                                    by a product that was defective in that it was
risk-utility test. Under this test, you may find
the products defective if you determine that a      unreasonably dangerous under the risk-utility
reasonable person would conclude that the           test.
possibility and seriousness of the harm caused              The risk-utility test requires Allstate to
by the products outweigh the burden or costs
                                                    prove how a reasonable manufacturer should
of taking precautions.
                                                    weigh the benefits and risks involved with a
         To establish this claim, the Plaintiffs particular product, and whether the omission
must prove all of the following:                    of any feasible alternative design proposed by
         1. that Defendant manufactured, Allstate rendered the product unreasonably
         distributed or sold the products;          dangerous.
         2. that the Plaintiffs were harmed; and
                                                            In determining whether the product
         3. that the products’ design was a
         factual cause in causing harm to the was defectively designed under the risk-utility
         Plaintiffs.                                test, and whether its risks outweighed the
                                                    benefits, or utility, of the product, you may
         If the Plaintiffs have proved these three consider the following factors:
facts, then your decision on this claim must be
                                                        (1) The usefulness, desireability and
for the Plaintiffs unless Defendant proves that
                                                            benefits of the product to all ordinary
the benefits of the products’ design outweigh
the risks of the design. In deciding whether the            consumers – Allstate’s subrogors,
benefits outweigh the risks, you should                     other users of the product, and the
consider the following:                                     public in general – as compared to that
         1. the seriousness of the potential                product’s dangers, drawbacks, and
         harm resulting from the use of the                 risks of harm;
         products;
         2. the likelihood that this harm would         (2) The likelihood of foreseeable risks of
         occur;                                             harm and the seriousness of such harm
         3. the feasibility of an alternative safer         to foreseeable users of the product;
         design at the time of manufacture;             (3) The availability of a substitute product
         4. the cost of an alternative design;
                                                            which would meet the same need and
         [and]
         5. the disadvantages of an alternative             involve less risk, considering the
         design;                                            effects that the substitute product
 16.20 (Civ) Determination of Design Defect,                would have on Allstate’s subrogors,
Pa. SSJI (Civ), §16.20 (2016); Subcommittee                 other users of the product, and the
notes; Tincher v. Omega Flex, 104 A.3d 328,                 public in general;
389-390 (Pa. 2014).
                                                        (4) The      relative     advantages      and
                                                            disadvantages of the design at issue and
Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 24 of 74



                                       Allstate’s       proposed        feasible
                                       alternative, including the effects of the
                                       alternative design on product costs and
                                       usefulness, such as, longevity,
                                       maintenance, repair, and desirability;
                                   (5) The adverse consequences of,
                                       including safety hazards created by, a
                                       different   design     to    Allstate’s
                                       subrogors, other users of the product,
                                       and the public in genera;
                                   (6) The ability of product users to avoid
                                       the danger by the exercise of care in
                                       their use of the product; and
                                   (7) The awareness that ordinary consumers
                                       would have of dangers associated with
                                       their use of the product, and their
                                       knowledge of such dangers because of
                                       general        public      knowledge,
                                       obviousness, warnings, or availability
                                       of training concerning those dangers.
                                “Products Liability Suggested Standard Jury
                                Instructions Pursuant to Tincher v. Omega
                                Flex, Inc., 104 A.3d 328 (Pa. 2014)”,
                                Pennsylvania Defense Institute, 2018.
                                §16.20(3)
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 25 of 74



Plaintiffs’ Proposed Jury Instruction No. 15 – Strict Liability – Enhanced Injury Doctrine

        The Plaintiffs also claim that the dryers were defective because they used plastic

components instead of metal. The plastic components acted as fuel for the initial lint fire and

allowed the fire to spread within and escape the dryers. The Plaintiffs allege this enhanced or

increased the damages they suffered.

        Under Pennsylvania law, the enhanced injury doctrine provides that a manufacturer is

liable when the defect does not cause the initial accident, here the initial lint fire, but rather

increased the severity of the injury over that which would have occurred absent the design defect.

Kupetz v. Deere & Co., 435 Pa. Super. 16, 26, 644 A.2d 1213, 1218 (1994) (citing Mills v. Ford

Motor Co., 142F.R.D. 271 (M.D. Pa 1990).

        To establish an enhanced injury claim, the Plaintiffs must prove all of the following:

        1. that the design of the dryers were defective and that when the design was made, an

        alternative, safer design practicable under the circumstances existed;

        2. what injuries, if any, would have resulted to the Plaintiffs had the alternative, safer design

        been in fact used; and

        3. some method of establishing of establishing the extent of the Plaintiffs’ enhanced

        injuries attributable to the defective design.

        Here, if the Plaintiffs have proved these three facts, then your decision on this claim must

be for the Plaintiffs.

Calloway v. Hobart Corp., 1993 WL 172898 at P. 4 (E.D. Pa 1993) (citing Larsen v. General

Motors Corp., 391 F.2d 495, 503 (8th Cir. 1968)).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 26 of 74



  Plaintiffs’ Proposed Jury Instruction No. 16 - Strict Liability – Manufacturing Defect –
                                    Essential Elements

       The Plaintiffs claim that the subject dryer contained a manufacturing defect in their felt

seals that caused the seals to compress and a gap to form between the lower felt and the drum glide

resulting in poor airflow and lint accumulation inside the dryer cabinet.     A product contains a

manufacturing defect if the product differs from the manufacturer's design or specifications or

from other typical units of the same product line. To establish this claim, the Plaintiffs must prove

all of the following:


       1. That Defendant manufactured, distributed or sold the products;


       2. That the products contained a manufacturing defect when it left Defendant’s

       possession;


       3. That the Plaintiffs were harmed; and


       4. That the products’ defect was a factual cause of the Plaintiffs’ harm.


16.15 (Civ) Strict Liability--Manufacturing Defect--Essential Factual Elements, Pa. SSJI (Civ),
§16.15 (2016)

 Modified: X                                   Unchanged: ____
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 27 of 74



Plaintiffs’ Proposed Jury Instruction No. 17 - Strict Liability – Strict Liability Upon Proof
                                     of a Malfunction

       A Plaintiff in a strict liability case may prove his or her case merely by showing the

occurrence of a malfunction of a product during normal use. The Plaintiffs need not prove the

existence of a specific defect in the product. The Plaintiffs must prove three facts: that the product

malfunctioned, that it was given only normal or anticipated use prior to the accident, and that no

reasonable secondary causes were responsible for the accident.


16.90 (Civ) Strict Liability upon Proof of Malfunction, Pa. SSJI (Civ), §16.90 (2016)

 Modified: _____                                Unchanged: X
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 28 of 74



 Plaintiffs’ Proposed Jury Instruction No.           Electrolux’s Proposed Jury Instruction No.
  18 - Strict Liability – Failure to Warn            5 - Strict Liability - Duty to Warn/Warning
                                                     Defect
        The Plaintiffs allege that the dryers
were defective because they were sold without               Even a perfectly made and designed
certain warnings and instructions necessary for      product may be defective if not accompanied
the dryers’ safe use. Here, the Plaintiffs allege    by adequate warnings or instructions. Thus,
the warnings do not adequately inform users of       Electrolux may be liable if you find that
the fire hazard posed by the design features of      inadequate, or absent, warnings or instructions
the dryer. Specifically, that the ball-hitch         made its product unreasonably dangerous for
design permits lint to accumulate behind the         [intended] [reasonably foreseeable] uses. A
dryer drum, out of sight and inaccessible to the     product is defective due to inadequate
user and in close proximity to the heat source       warnings when distributed without sufficient
where it can ignite and spread to combustible        warnings to notify [intended] [reasonably
plastic component parts.                             foreseeable] users of non‐obvious dangers
                                                     inherent in the product.
         Even a perfectly made and designed
                                                             Factors that you may consider in
product may be defective if not accompanied
                                                     deciding if a warning is adequate are the nature
by proper warnings and instructions
                                                     of the product, the identity of the user, whether
concerning its use. A supplier must give the
                                                     the product was being used in an [intended]
user or consumer any warnings and
                                                     [reasonably foreseeable] manner, the expected
instructions of the possible risks of using the
                                                     experience of its intended users, and any
product that may be required, or that are
                                                     implied representations by the manufacturer or
created by the inherent limitations in the safety
                                                     other seller.
of such use. If you find that such warnings or
instructions were not given, the defendant is        “Products Liability Suggested Standard Jury
liable for all harm caused to the plaintiff by the   Instructions Pursuant to Tincher v. Omega
failure to warn.                                     Flex, Inc., 104 A.3d 328 (Pa. 2014)”,
                                                     Pennsylvania Defense Institute, 2018. §16.30
16.30 (Civ) Duty to Warn, Pa. SSJI (Civ),
§16.30 (2016) (modified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 29 of 74



      Plaintiffs’ Proposed Jury Instruction No. 19 - Strict Liability – Failure to Warn


       Under Pennsylvania law, a seller must give such warning and instructions as are required

to inform the user or consumer of the possible risks and inherent limitations of his product.

Restatement (Second) of Torts s 402A, comment H. If the product is defective absent such

warnings, and the defect is a proximate cause of the plaintiff's injury, the seller is strictly liable

without proof of negligence.


Berkebile v. Brantly Helicopter Corp., 462 Pa. 83, 100, 337 A.2d 893, 902 (1975) abrogated for
other reasons by Reott v. Asia Trend, Inc., 618 Pa. 228, 55 A.3d 1088 (2012)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 30 of 74



      Plaintiffs’ Proposed Jury Instruction No. 20 - Strict Liability – Failure to Warn

       Where warnings or instructions are required to make a product non-defective, it is the duty

of the manufacturer to provide such warnings in a form that will reach the ultimate consumer and

inform him/her of risks and inherent limits in the product.

Berkebile v. Brantly Helicopter Corp., 462 Pa. 83, 100, 337 A.2d 893, 903 (1975) abrogated for
other reasons by Reott v. Asia Trend, Inc., 618 Pa. 228, 55 A.3d 1088 (2012)
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 31 of 74



       Plaintiffs’ Proposed Jury Instruction No. 21 - Strict Liability – Failure to Warn


        A product may still be defective even if the danger is warned against. A manufacturer, like

Defendant, may be liable for failure to adequately warn where its warning is not prominent, and

not calculated to attract the user's attention to the true nature of the danger due to its position, size,

or coloring of its lettering. A warning may be found to be inadequate if its size or print is too small

or inappropriately located. The warning must be sufficient to catch the attention of persons who

could be expected to use the product, to apprise them of its dangers, and to advise them of the

measures to take to avoid these dangers.

Pavlik v. Lane Ltd./Tobacco Exporters Int'l, 135 F.3d 876, 887 (3d Cir. 1998)
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 32 of 74



Plaintiffs’ Proposed Jury Instruction No.          Electrolux’s Proposed Jury Instruction No.
  22 - Strict Liability – Duty to Warn –                 7 – “Heeding Presumption” for
Heeding Presumption for User/Consumer                  Seller/Defendant where warning or
                 Plaintiff                                    instructions are given

        If you find, instead, that there were              Where the defendant provides adequate
warnings or instructions required to make this     product warnings or instructions, it may
product non-defective, which were not              reasonably assume that those warnings will be
adequately provided by the Defendant, then         read and heeded. You may not find Electrolux
you may not find for the Defendant based on a      liable for harm caused by Allstate’s subrogors
determination that, even if there had been         not reading or heeding adequate warnings or
adequate warnings or instructions, the Plaintiff   instructions provided by Electrolux.
would not have read or heeded them. Instead,
the law presumes, and you must presume, that       “Products Liability Suggested Standard Jury
if there had been adequate warnings or             Instructions Pursuant to Tincher v. Omega
instructions, the Plaintiffs would have            Flex, Inc., 104 A.3d 328 (Pa. 2014)”,
followed them.                                     Pennsylvania Defense Institute, 2018. §16.40

16.50 (Civ) Duty to Warn – Heeding
Presumption, Pa. SSJI (Civ), §16.50 (2016)
(unchanged)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 33 of 74



Plaintiffs’ Proposed Jury Instruction No. 23 - Strict Liability – Duty to Warn – Causation,
                  When “Heeding Presumption” for Plaintiff is Rebutted


       If you find, instead, that there were warnings or instructions required to make this product

non-defective, which were not adequately provided by the Defendant, then you must decide

whether that failure by the Defendant was a factual cause of the harm to the Plaintiffs. The

question, in other words, is whether the Plaintiffs would have been harmed if the needed warning

had been provided. If you find that the Plaintiffs would have acted to avoid the underlying hazard

if such a warning had been provided, then you should find on this issue in favor of the Plaintiffs.

Otherwise, you should find for the Defendant.


16.60 (Civ) Duty to Warn – Causation, When “Heeding Presumption” for Plaintiff is Rebutted, Pa.
SSJI (Civ), §16.60 (2016)

 Modified: _____                                Unchanged: X
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 34 of 74



            Plaintiffs’ Proposed Jury              Electrolux’s Proposed Jury Instruction No.
Instruction No. 24 - Duty to Provide a Post           6 - Strict Liability – Post-Sale Duty to
            Sale Duty to Warn                                           Warn

        A manufacturer is required to provide a            The duty to provide an adequate
post-sale warnings to consumers of known           product warning can arise even after the
dangers associated with its product, even if       product is sold, under certain circumstances.
those dangers were not known to the                First, as you were instructed earlier, the
manufacturer at the time of sale of the product.   product’s unreasonably dangerous condition
 Walton v. Avco, 610 A.2d 454, 459 - 460 (Pa.      must have existed at the time the product left
1992)                                              Electrolux’s control. Second, the potential
                                                   harm must be both substantial and preventable.
                                                   Third, Electrolux must have learned about the
                                                   risk created by the product’s unreasonably
                                                   dangerous condition sufficiently before
                                                   Allstate’s subrogors suffered harm so that
                                                   Electrolux could take reasonable steps to warn
                                                   reasonably foreseeable users about the risk.
                                                   Fourth, a reasonable and practical means must
                                                   have existed so that Electrolux’s post-sale
                                                   warning would have been received and acted
                                                   upon, either by Allstate’s subrogors, or by
                                                   someone else in a position to act, in a way that
                                                   would have prevented the harm to Allstate’s
                                                   subrogors.
                                                           Factors you may consider in deciding if
                                                   a post-sale warning should have been given
                                                   include the nature of the product, the nature
                                                   and likelihood of harm, the feasibility and
                                                   expense of issuing a warning, whether the
                                                   claimed defect was repairable, whether the
                                                   product was mass-produced, or alternatively
                                                   sold in a small and distinct market, whether the
                                                   product’s users could be easily identified and
                                                   reached, and the likelihood that the product’s
                                                   purchases would be unaware of the risk of
                                                   harm.
                                                   “Products Liability Suggested Standard Jury
                                                   Instructions Pursuant to Tincher v. Omega
                                                   Flex, Inc., 104 A.3d 328 (Pa. 2014)”,
                                                   Pennsylvania Defense Institute, 2018. §16.35
      Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 35 of 74



 Plaintiffs’ Proposed Jury Instruction No.          Electrolux’s Proposed Jury Instruction No.
  25 – Factual Cause – Product Liability                8 – Strict Liability – Factual Cause

If you find that the product was defective, the             If you find that the product was
Defendant is liable for all harm caused to the      defective, the defendant is liable for all harm
Plaintiffs by such defective condition. A           caused to Allstate’s subrogors by such
defective condition is the factual cause of harm    defective condition. A defective condition is
if the harm would not have occurred absent the      the factual cause of harm if the harm would not
defect. [In order for the plaintiff to recover in   have occurred absent the defect. In order for
this case, the defendant's conduct must have        Allstate to recover in this case, the defendant's
been a factual cause of the accident.]              conduct must have been a factual cause of the
                                                    fires.
16.70 (Civ) Factual Cause--Products
Liability, Pa. SSJI (Civ), §16.70 (2016) “Products Liability Suggested Standard Jury
(modified)                               Instructions Pursuant to Tincher v. Omega
                                         Flex, Inc., 104 A.3d 328 (Pa. 2014)”,
                                         Pennsylvania Defense Institute, 2018. §16.70
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 36 of 74



    Plaintiffs’ Proposed Jury Instruction No. 26 - Strict Liability – General Rule - Strict
                           Liability Responsibility Nondelegable

       A Defendant in a strict liability case who puts a defective product into the market remains

liable to the user or consumer, despite the foreseeable conduct, negligent or otherwise, of others,

for the harm created by the product as a result of the defect.


16.100 (Civ) Strict Liability Responsibility Nondelegable, Pa. SSJI (Civ), §16.100 (2016)


 Modified: _____                               Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 37 of 74



  Plaintiffs’ Proposed Jury Instruction No. 27 - Strict Liability – Defenses not available in
                                   Strict Liability Claims

       Knowledge of Defect

       A manufacturer is presumed to have known at all relevant times the facts that had been

revealed about the harmful characteristics or consequences of the product's design, even if the

manufacturer did not know those facts.        If you find that it would not be reasonable for a

manufacturer with such presumed knowledge to have put the product on the market without

changing the design, then the product is defective.

       Negligence of Plaintiff

       In determining whether a product is defective or a factual cause of the Plaintiffs’ harm, you

may not consider any negligence of the dryer users. Under Pennsylvania law, a manufacturer is

not permitted to defend against this claim by asserting that the product users were at fault.

       Industry Customs or Standards

       A manufacturer cannot escape a finding of defect because the product met industry customs

or standards on safety.

16.122 (Civ) Defenses not Available in Strict Liability Claims, Pa. SSJI (Civ), §16.122 (2016)

 Modified: _____                               Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 38 of 74



Electrolux’s Proposed Jury Instruction No. 9 – Products Liability – (Multiple Possible
Contributing Causes)

       In this case you must evaluate evidence of several possible causes, including a defective

condition in the defendant’s product, to decide which, if any, are factual causes of the Allstate’s

harm. A possible cause becomes a legal cause of Allstate’s harm when it was a substantial factor

in bringing that harm about. In order for Allstate to recover in this case, the defective condition in

the defendant’s product thus must have been a substantial factor in bringing about Allstate’s harm.

More than one substantial factors may combine to bring about Allstate’s harm.

       You should use your common sense in determining whether each possible cause was a

substantial factor in bringing about Allstate’s harm. A substantial factor must be an actual real

factor, although the result may be unusual or unexpected, but it is not an imaginary or fanciful

factor or a factor having no connection or only an insignificant connection with Allstate’s harm.

“Products Liability Suggested Standard Jury Instructions Pursuant to Tincher v. Omega Flex,
Inc., 104 A.3d 328 (Pa. 2014)”, Pennsylvania Defense Institute, 2018. §16.80
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 39 of 74



Electrolux’s Proposed Jury Instruction No. 10 – Strict Liability – State of the Art Evidence

Compliance with Product Safety Statutes or Regulations

       You have heard evidence that the subject dryers complied with the industry standards –

ANSI Z21.5.1 (gas dryers) and UL 2158 (electric dryers). While compliance with those industry

standards is not conclusive, it is a factor you should consider in determining whether the design of

the product was defective so as to render the product unreasonably dangerous.

“Products Liability Suggested Standard Jury Instructions Pursuant to Tincher v. Omega Flex,
Inc., 104 A.3d 328 (Pa. 2014)”, Pennsylvania Defense Institute, 2018. §16.122(2)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 40 of 74



Electrolux’s Proposed Jury Instruction No. 11 – Strict Liability – State of the Art Evidence

Compliance with Industry Standards

       You have heard evidence that the subject dryers complied with the design and safety

customs or practices in the dryer industry. While compliance with these industry standards is not

conclusive, it is a factor you should consider in determining whether the design of the product was

defective so as to render the product unreasonably dangerous.

“Products Liability Suggested Standard Jury Instructions Pursuant to Tincher v. Omega Flex,
Inc., 104 A.3d 328 (Pa. 2014)”, Pennsylvania Defense Institute, 2018. §16.122(3)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 41 of 74



Electrolux’s Proposed Jury Instruction No. 12 - Strict Liability – Plaintiff Conduct Evidence

       You have heard evidence about the manner that Allstate’s subrogors used the subject

dryers. You may consider this evidence as you evaluate whether the product was in a defective

condition and unreasonably dangerous to the user. However, the failure of Allstate’s subrogors to

exercise care while using a product does not require your verdict to be for Electrolux.

       If the evidence is that Allstate’s subrogors’ conduct was “highly reckless” and creates a

jury question whether this conduct could be “a sole or superseding cause” of Allstate’s harm, then

the jury should also be instructed on that conduct as a superseding cause.

“Products Liability Suggested Standard Jury Instructions Pursuant to Tincher v. Omega Flex,
Inc., 104 A.3d 328 (Pa. 2014)”, Pennsylvania Defense Institute, 2018. §16.122(4)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 42 of 74



Electrolux’s Proposed Jury Instruction No. 13 – Defense of Assumption of Risk

       If any of Allstate’s subrogors knew of the specific defect eventually causing their injury

and voluntarily proceeded to use the product with knowledge of the danger caused by this specific

defect, they are barred from recovery. They are not barred from recovery, however, if they did not

actually discover the defect prior to the accident or failed to recognize and appreciate its danger,

regardless of what other persons might have done in the same circumstances. Nor are they barred

from recovery by any negligence on their part. Voluntary exposure to a dangerous situation does

not bar recovery, unless the danger known and recognized by Allstate’s subrogors was that caused

by the specific defect eventually causing their injury. It is the defendant’s burden to prove that

Allstate’s subrogors actually knew of the defect, appreciated its danger, and voluntarily chose to

encounter it.


Pa. SSJI (Civ) § 16.130 (modified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 43 of 74



Electrolux’s Proposed Jury Instruction No. 14 – Affirmative Defense: Substantial Change

       A manufacturer is not liable for defective conditions created by substantial changes in the

product occurring after the product has been sold. The test to determine if an alteration to a product

is a “substantial change” is whether the manufacturer could have reasonably expected or foreseen

such an alteration. To succeed on this defense, Electrolux must prove that:

   1. The subject dryers were altered after they left Electrolux’s possession; and

   2. The alteration was so extraordinary that it was not reasonably foreseeable to Electrolux,

       and therefore was the only factual cause of Allstate’s subrogors’ harm.

Pa. SSJI (Civ) § 16.120 (modified)
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 44 of 74



Electrolux’s Proposed Jury Instruction No. 15 – Affirmative Defense: Use of Product in
Unintended Way
        A manufacturer is not liable for harm caused by the use of the product in a way that was

unintended and unforeseeable.

   To succeed in this defense, Electrolux must prove that:

   1.   The subject dryers were used in an unintended way; and

   2. The use was so extraordinary that it was not reasonably foreseeable to Electrolux, and

        therefore should be considered as the sole cause of Allstate’s harm.

Pa. SSJI (Civ) § 16.121 (modified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 45 of 74



Electrolux’s Proposed Jury Instruction No. 16

       Under Pennsylvania law, Allstate’s subrogors have a duty to protect themselves from

“careless exposure . . . to danger or . . . failure to exercise reasonable diligence for [their] own

protection” Columbia Med. Group, Inc. v. Herring & Roll, P.C., 829 A.2d 1184, 1192 (Pa. Super

Ct. 2003).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 46 of 74



Electrolux’s Proposed Jury Instruction No. 17

       “[A] material change in the product severs the chain of causation where the plaintiff would

not have been injured had the product remained in its unaltered state.” Davis v. Berwind Corp.,

433 Pa. Super. 342 (Pa. Super. 1994) (quoting Restatement (Second) of Torts, Section 402A,

comment g).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 47 of 74



Electrolux’s Proposed Jury Instruction No. 18

       “Where a warning is given, the seller may reasonably assume that it will be read and

heeded; and a product bearing such a warning, which is safe for use if it is followed, is not in

defective condition . . . .” Davis v. Berwind Corp., 433 Pa. Super. 342, 356 (Pa. Super. 1994)

(quoting Restatement (Second) of Torts, Section 402A, comment j.
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 48 of 74



Electrolux’s Proposed Jury Instruction No. 19 - Burden of Proof and Preponderance of
Evidence

        Under the law, Allstate has the burden of proving their claims.


        [T]his is a civil case, not a criminal case. The burden of proof in a civil case is different

from the burden of proof in a criminal case. In a civil case, Allstate must prove their claims by a

legal standard called a “preponderance of the evidence.” Preponderance of the evidence means

that a fact is more likely true than not.


        Think about the scales of justice or an old-fashioned balance scale with a pan on each side

to hold objects. Imagine using the scale as you deliberate in the jury room. Place all the believable

evidence favorable to the plaintiff in one pan. Place all the believable evidence favorable to the

defendant in the other. If the scales tip, even slightly, to Allstate’s side, then Allstate has met their

burden of proving that fact. If, however, the scales tip even slightly on Electrolux’s side, or if the

two sides of the scale balance equally, Allstate has not met their burden of proof.


        Allstate has asserted claims of strict liability (Count I) and negligence (Count II) against

Electrolux. In regard to the negligence cause of action:


        Allstate has the burden of proving that each of the following is more likely true than not:


        1. Electrolux was negligent; and


        2. Electrolux’s negligence was a factual cause in bringing about the [damages].


        Allstate also has the burden of proving the extent of damages caused by the Electrolux’s

alleged negligence.


Pa. SSJI (Civ), §5.00 (modified)
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 49 of 74



        Plaintiffs’ Proposed Jury Instruction No. 28 – Negligence – Issues in the Case

        The Plaintiffs claim they [he] [she] were [was] harmed, injured and damaged by

Defendant’s negligent conduct.

        Specifically, the Plaintiffs contend that Defendant owed a duty to the dryer users to design

a safe dryer, free from latent and hidden fire hazards. Plaintiffs’ contend that such a duty required

Defendant to adhere to the hierarchy of safe engineering and design during the development and

production of the subject dryers. Plaintiffs contend that Defendant breached its duty by failing to

design the hazard of internal lint ignition from the product notwithstanding having previously

identified the hazard and knowing how to build a safer dryer with the same functionality and at

the same cost. Plaintiffs contend that Defendant further breached its duty by failing to build a

dryer capable of internal lint fire containment, notwithstanding actual knowledge that such a

design was feasible, would eliminate the internal lint fire hazard presented by the ordinary use of

its dryers and that such a design change was effectively cost-neutral years before the subject dryer

was assembled and sold.

        Plaintiffs have the burden of proving their [his] [her] claim.

        Defendant denies Plaintiffs’ claim. In addition, as a defense, Defendant claims that dryer

users were negligent and dryer users’ own negligence was a factual cause in bringing

about Plaintiffs’ own harm, injury or damage. Defendant has the burden of proving this defense.

        The issues you must decide, in accordance with the law as I give it to you, are:

1. Was Defendant negligent?

2. Was Defendant’s negligent conduct a factual cause in bringing about the harm, injury or damage

to Plaintiffs.

3. Were the dryer users also negligent?
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 50 of 74



4. Were the dryer users negligent conduct also a factual cause in bringing about their own harm,

injury or damage?

13.00 (Civ) Negligence – Issues in the Case, Pa. SSJI (Civ), §13.00 (2016)

 Modified: X                                 Unchanged: ______
          Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 51 of 74



          Plaintiffs’ Proposed Jury Instruction No. 29 – Negligence – General Principle

          In this case, you must decide whether Defendant was negligent. I will now explain what

negligence is.

          A person must act in a reasonably careful manner to avoid injuring, harming or damaging

others.

          The care required varies according to the circumstances and the degree of danger at a

particular time.

          You must decide how a reasonably careful person would act under the circumstances

established by the evidence in this case.

          A person who does something a reasonably careful person would not do under the

circumstances is negligent.

          A person also can be negligent by failing to act.

          A person who fails to do something a reasonably careful person would do under the

circumstances is negligent.

          You may find Defendant was negligent under the facts and circumstances of this case if

you conclude that a reasonably careful manufacturer would not have designed and distributed the

dryer as designed.

13.10 (Civ) Negligence, Pa. SSJI (Civ), §13.10 (2013)

 Modified: X                                     Unchanged: ______
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 52 of 74



                  Plaintiffs’ Proposed Jury Instruction No. 30 – Negligence

       As to what is “reasonable conduct” in connection with this case, you should consider that

dryer manufacturers and sellers, such as Defendant, are held to the standard of experts in the design

of their product. In this regard, Defendant is required to know all of the dangerous features of its

product. Thus, Defendant’s failure to have the knowledge necessary to make its product safe may

constitute negligence.

Guffie v. Erie Strayer Co., 350 F.2d 378, 381 (3rd Cir. 1965); (citing 2 Harper & James, The Law
of Torts (1956), § 28.4; Noel, Manufacturer's Negligence of Design or Directions for Use of a
Product, 71 Yale L.J. 816, 847 (1962)).
          Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 53 of 74



          Plaintiffs’ Proposed Jury Instruction No. 31 – Negligence –Reckless Conduct

          The Plaintiffs claims the Defendant's conduct was not only negligent, but was reckless.

          Reckless conduct is significantly worse than negligent conduct.

          The risk that harm will be caused by conduct that is reckless is higher than the risk that

harm will be caused by conduct that is negligent. A person can be reckless by acting or by failing

to act.

          To prove that Defendant was reckless, the Plaintiffs must prove the following:

          [1. The Defendant knew a danger exists and;

          2. The Defendant intentionally acted or failed to act in conscious disregard of the likelihood

of harm to others.

Alternatively,]

          1. The Defendant should have known harm was certain to occur or reasonably certain to

          occur; and

          2. The Defendant intentionally acted or failed to act in conscious disregard of the

          likelihood of harm to others.

13.60 (Civ) Reckless Conduct, Pa. SSJI (Civ), §13.60 (2012)

 Modified: _____                                  Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 54 of 74



Electrolux’s Proposed Jury Instruction No. 20 – Plaintiff’s Contributory Negligence


       As a defense, Electrolux claims that Allstate’s subrogors’ own negligence was a factual

cause of their injuries. Electrolux has he burden to prove the following:


       1. that Allstate’s subrogors were negligent; and

       2. that Allstate’s subrogors’ negligence was a factual cause of their injury.

Pa. SSJI (Civ) 13.210 (modified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 55 of 74



Electrolux’s Proposed Jury Instruction No. 21 – Uncalled Witness Equally Available

       There are several persons whose names you have heard during the course of the trial but

who did not appear here to testify, and one or more of the attorneys has referred to their absence

from the trial. I instruct you that each party had an equal opportunity or lack of opportunity to call

any of these witnesses. Therefore, you should not draw any inferences or reach any conclusions as

to what they would have testified had they been called. Their absence should not affect your

judgment in any way.


Modern Federal Jury Instruction, 75-4 (unmodified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 56 of 74



Electrolux’s Proposed Jury Instruction No. 22 – Inferences


       You are to consider only the evidence in the case. However, you are not limited to the

statements of the witnesses. You may draw from the facts you find have been proved such

reasonable inferences as seem justified in light of your experience.


       “Inferences” are deductions or conclusions that reason and common sense lead you to draw

from facts established by the evidence in the case.


3 Fed. Jury Prac. & Instr. § 104:20 (6th ed.) (unmodified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 57 of 74



Electrolux’s Proposed Jury Instruction No. 23 – Inference Against Defendant Does Not
Shift Burden of Proof

       The mere existence of an inference against the Defendant does not relieve Allstate of their

burden of establishing their case by a preponderance of the evidence. If Allstate is to obtain a

verdict, you must still believe from the credible evidence that Allstate has sustained the burden

cast upon them. If they have failed, then your verdict must be for Electrolux. If you should find

that all of the evidence is evenly balanced, then Allstate has failed to sustain the burden of proof

and your verdict should be for Electrolux.


       If and only if you determine, after carefully weighing all the evidence, that the facts favor

Allstate by the standard I have articulated, then they have met the burden of proof.


Modern Federal Jury Instruction 75-2 (modified)
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 58 of 74



Electrolux’s Proposed Jury Instruction No. 24 – Adverse Inference
Almodovar

        In connection with the Almodovar matter, you have heard testimony about evidence that

was under the control of Allstate after the fire; specifically the flexible foil venting and the exterior

vent hood. This evidence was destroyed by Allstate and not made available for inspection and

testing by Electrolux. You are permitted to infer that the destroyed evidence, namely the flexible

foil venting and the exterior vent hood, would have revealed facts unfavorable to the position of

Allstate in this matter.


Bullene

        In connection with the Bullene matter, you have heard testimony about evidence that was

under the control of Allstate after the fire; specifically the exterior vent hood. This evidence was

destroyed by Allstate and not made available for inspection and testing by Electrolux. You are

permitted to infer that the destroyed evidence, namely the exterior vent hood, would have revealed

facts unfavorable to the position of Allstate in this matter.


Gray

        In connection with the Gray matter, you have heard testimony about evidence that was

under the control of Allstate after the fire; specifically the entire permanent venting system. This

evidence was destroyed by Allstate and not made available for inspection and testing by

Defendant. You are permitted to infer that the destroyed evidence, namely the permanent venting

system, would have revealed facts unfavorable to the position of Allstate in this matter.
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 59 of 74




Quinn

        In connection with the Quinn matter, you have heard testimony about evidence that was

under the control of Allstate after the fire; specifically the entire flexible foil venting system and

the exterior vent hood. This evidence was destroyed by Allstate and not made available for

inspection and testing by Electrolux. You are permitted to infer that the destroyed evidence,

namely the entire flexible foil venting system and the exterior vent hood, would have revealed

facts unfavorable to the position of Allstate in this matter.


Venbrux

        In connection with the Venbrux matter, you have heard testimony about evidence that was

under the control of Allstate after the fire; specifically portions of the rigid venting system and the

metal vent hood. This evidence was destroyed by Allstate and not made available for inspection

and testing by Electrolux. You are permitted to infer that the destroyed evidence, namely portions

of the rigid venting system, would have revealed facts unfavorable to the position of Allstate in

this matter.
        Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 60 of 74



                    Plaintiffs’ Proposed Jury Instruction No. 33 – Damages

        The fact that I am instructing you about damages does not imply any opinion on my part

as to whether damages should be awarded.

        If you find that Defendant is liable to the Plaintiffs, you must then find an amount of money

damages you believe will fairly and adequately compensate the Plaintiffs for all the physical and

financial injury they have sustained as a result of the occurrence. The amount you award today

must compensate the Plaintiffs completely for damages sustained. [in the past, as well as damages

the Plaintiffs will sustain in the future.]

7.00 (Civ) Damages, Pa. SSJI (Civ), § 7.00 (2013)

 Modified: X                                   Unchanged: _____
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 61 of 74



                   Plaintiffs’ Proposed Jury Instruction No. 34 – Damages

       If you conclude that Defendant is liable to the Plaintiffs based on principles of strict liability

and negligence, you need to decide the issue of damages.

       The paramount rule in assessing damages is that every person unjustly damaged should at

least be fully compensated for the damage he or she sustains, and the function of compensatory

damages is primarily to shift the loss from an innocent party to one who is at fault. Spangler v.

Helm's New York Pittsburgh Motor Exp., 396 Pa. 482, 153 A.2d 480 (1959); Esmond v. Liscia,

209 Pa. Super. Ct. 200, 224 A.2d 793 (1966).

       The desired goal of the law is to place the injured party in the same position it occupied

before the injury. Hahn v. Atlantic Richfield Company, 625 F.2d 1095, 1104 (3d Cir. 1980).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 62 of 74



                       Plaintiffs’ Proposed Jury Instruction No. 35 – Damages


       The objective of awarding damages in a civil action is based on just compensation,

indemnity or reparation for the loss or injury sustained by the claimant. Tort law attempts to place

the injured party in the same position he occupied before the injury. Hahn v. Atlantic Richfield

Company, 625 F.2d 1095, 1104 (3rd Cir. 1980). Damages should be equivalent to the harm

inflicted. Jones v. Carborundum Co., 515 F. Supp. 559 (W.D. Pa. 1981).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 63 of 74



                    Plaintiffs’ Proposed Jury Instruction No. 36 – Damages

       I instruct you that under Pennsylvania law, evidence in support of a claim for damages is

sufficient if it affords a reasonably fair basis for calculating the plaintiffs' loss. The law does not

require that proof in support of claims for damages must conform to the standard of mathematical

exactness. Smail v. Flock, 407 Pa. 148, 154; 180 A.2d 59, 62 (1962).(Citations omitted).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 64 of 74



                  Plaintiffs’ Proposed Jury Instruction No. 37 – Damages

       It is a well-accepted principle of law that proof of damages may be based solely upon a

reasonable estimate of the loss. Burgis v. Philadelphia County, 169 Pa. Super. 23, 26-27; 82 A.2d

561, 564 (Pa. Super. 1951).
         Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 65 of 74



                    Plaintiffs’ Proposed Jury Instruction No. 38 – Damages


         You are instructed that the Plaintiffs, as the owner of the damaged property, consisting of

their dwelling and the personal property located in the premises, are competent witnesses to testify

through its representatives, as to the value of the property that was damaged or destroyed by fire.

Watsontown Brick Company v. Hercules Powder Company, 265 F. Supp. 268, 275 (M.D. Pa.

1967).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 66 of 74



  Plaintiffs’ Proposed Jury Instruction No. 39 – Damages – Measure of Damages to Real
                              Property – Repairable Damages

       I now instruction on the law for the proper measure of damages to the Plaintiffs’ real

property.

       In an action such as this, involving damage to the Plaintiffs’ home, I charge you that the

measure of damages to the Plaintiffs is the cost of repair or restoration of the fire damage to its

home, which resulted from the allegedly wrongful conduct of Defendant. Rabe v. Shoenberger

Coal Co., 213 Pa. 252, 256, 62 Atl. 854, 855 (1905); Lobozzo v. Adam Eidemiller, Inc., 437 Pa.

360, 263 A.2d 432, 437 n.6 (1970).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 67 of 74



                  Plaintiffs’ Proposed Jury Instruction No. 42 – Damages

       The paramount rule in assessing damages is that every person unjustly damaged should at

least be fully compensated for the damage he or she sustains, and the function of compensatory

damages is primarily to shift the loss from an innocent party to one who is at fault. Spangler v.

Helm’s New York Pittsburgh Motor Exp., 396 Pa. 482, 153 A.2d 480 (1959); Esmond v. Liscia,

209 Pa. Super. Ct. 200, 224 A.2d 793 (1966). The desired goal of the law is to place the injured

party in the same position it occupied before the injury. Hahn v. Atlantic Richfield Company, 625

F.2d 1095, 1104 (3d Cir. 1980).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 68 of 74



Electrolux’s Proposed Jury Instruction No. 25 – Damage to Property

       If you find for Allstate in accordance with these instructions, then you must determine the

damage to which Allstate is entitled for injury to their subrogors’ property. As compensation for

damages to that property, Allstate is entitled to recover the lesser of two figures arrived at as

follows:


       One figure is the reasonable expense of necessary repair of the property plus the difference

in the fair market value of the property immediately before the occurrence and the fair market

value after the property is repaired.


       The other figure is the difference between the fair market value of the property immediately

before the occurrence and the fair market value of the unrepaired property immediately after the

occurrence.


       You may award for property damages the lesser of these two figures only.


3 Fed. Jury Prac. & Instr. § 129:01 (6th ed.) (modified)
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 69 of 74



Electrolux’s Proposed Jury Instruction No. 26 – Measure of Damage to Property

       The general measure of damages for permanent harm to real property is the diminution in

market value attributable to the conduct, product, or instrumentality giving rise to liability, and in

situations in which the harm is reparable, damages are assessed according to the lesser of the cost

of repair or the market value of the affected property. See Pa. Dep't of Gen. Servs. v. U.S. Mineral

Prods. Co., 587 Pa. 236, 246, 898 A.2d 590 (Pa. 2006). Calculation of the decrease in fair market

value takes into account depreciation. See Id. at 598.
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 70 of 74



Electrolux’s Proposed Jury Instruction No. 27 – Measure of Damage to Real Property

       “Fair market value” is the price at which a fully informed, willing owner would have

voluntarily sold and a fully informed willing buyer would have voluntarily bought the property in

question.


3 Fed. Jury Prac. & Instr. § 129:02 (6th ed.). See United States v. Crown Equipment Corp., 86

F.3d 700, 708 (7th Cir.1996) (fair market value is that sum of money property would have brought

if sold by owner willing but not required to buyer willing but not required to buy).
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 71 of 74



              Plaintiffs’ Proposed Jury Instruction No. 43 – Punitive Damages

       The Plaintiffs have also asserted a claim for punitive damages.

       If you find that the conduct of Defendant was outrageous, you may award punitive

damages, as well as any compensatory damages in instructed you about previously, in order to

punish Defendant for its conduct and to deter Defendant and others from committing similar acts.

       A person's or corporation’s conduct is outrageous when it is malicious, wanton, willful, or

oppressive, or shows reckless indifference to the interests of others.

8.00 (Civ) Punitive Damages — General Instructions, PA. SSJI (Civ), § 8.00 (2013).

 Modified: _____                               Unchanged: X
           Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 72 of 74



                Plaintiffs’ Proposed Jury Instruction No. 44 – Punitive Damages

       If you decide that the Plaintiffs are entitled to an award of punitive damages, it is your job

to fix the amount of such damages. In doing so, you may consider any or all of the following

factors:


       1. the character of Defendant’s act,

       2. the nature and extent of the harm to the Plaintiffs that Defendant caused or intended to

cause; in this regard you may include the Plaintiffs’ trouble and expense in seeking to protect their

interests in legal proceedings and in this suit,

       3. the wealth of Defendant insofar as it is relevant in fixing an amount that will punish it,

and deter it and others from like conduct in the future.

       It is not necessary that you award compensatory damages to the Plaintiffs in order to assess

punitive damages against Defendant, as long as you find in favor of the Plaintiffs and against

Defendant on the question of liability.

       The amount of punitive damages awarded must not be the result of passion or prejudice

against Defendant on the part of the jury. The sole purpose of punitive damages is to punish

Defendant’s outrageous conduct and to deter Defendant and others from similar acts.

8.20 (Civ) Punitive Damages — Amount of Award, PA. SSJI (Civ), § 8.20 (2013)

 Modified: _____                                   Unchanged: X
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 73 of 74



Electrolux’s Proposed Jury Instruction No. 28 – Election of foreperson; duty to deliberate;
communications with court; cautionary; unanimous verdict; verdict form
       You must follow these rules while deliberating and returning your verdict:

       First, when you go to the jury room, you must select a foreperson. The foreperson will

preside over your discussions and speak for you here in court.

       Second, it is your duty, as jurors, to discuss this case with one another in the jury and try

to reach agreement.

       Each of you must make your own conscientious decision, but only after you have

considered all the evidence, discussed it fully with the other jurors, and listened to the views of the

other jurors.

       Do not be afraid to change your opinions if the discussion persuades you that you should.

But do not make a decision simply because other jurors think it is right, or simply to reach a verdict.

Remember at all times that you are judges of the facts. Your sole interest is to seek the truth from

the evidence in the case.

       Third, if you need to communicate with me during your deliberations, you may send a note

to me through the marshal or bailiff, signed by one or more jurors. I will respond as soon as possible

either in writing or orally in open court. Remember you should not tell anyone—including me—

how your votes stand numerically.

       Fourth, your verdict must be based solely on the evidence and on the law I have given to

you in these instructions. The verdict must be unanimous. Nothing I have said or done is intended

to suggest what your verdict should be—that is entirely for you to decide.

       Finally, the verdict form is simply the written notice of the decision that you reach in this

case. [The form reads: [quote]]. You will take this form to the jury room, and when each of you
       Case 5:16-cv-04276-EGS Document 157 Filed 01/18/19 Page 74 of 74



has agreed on the verdict[s], your foreperson will fill in the form, sign and date it, and advise the

marshal or bailiff that you are ready to return to the courtroom.

3 Fed. Jury Prac. & Instr. § 103:50 (6th ed.)
